 

Case 1:18-cr-00509-GBD Document 666 Filed 11/19/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

 

_y.- "OF FORFEITURE/
- MONEY JUDGMENT

DIYORA ASHIROVA,
18 Cr. 509 (GBD)

Defendant.

WHEREAS, on or about July 19, 2018, DIYORA ASHIROVA (the “Defendant”),
among others, was charged in a two-count Indictment, 18 Cr. 509 (GBD) (the “Indictment”), with
conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349 (Count
One); and conspiracy to commit money laundering, in violation of Title 18, United States Code,
Section 1956(h) (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense charged in Count
One of the Indictment;

WHEREAS, on or about July 9, 2019, the Defendant pled guilty to Count One of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,
pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461(c), a sum of money equal to $145,318.00 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Indictment;

 
Case 1:18-cr-00509-GBD Document 666 Filed 11/19/20 Page 2 of 4

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $145,318.00 in United States currency representing the amount of proceeds traceable
to the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States
Attorney, Emily A. Johnson, of counsel, and the Defendant, and her counsel, James Kilduff, Esq.,
that:

1. As aresult of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $145,318.00 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, DIYORA
ASHIROVA, and shall be deemed part of the sentence of the Defendant, and shall be included in
the judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

 
*- Case 1:18-cr-00509-GBD Document 666 Filed 11/19/20 Page 3 of 4

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
Case 1:18-cr-00509-GBD Document 666 Filed 11/19/20 Page 4 of 4

9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

} rt
By: LAVA v x a

Emily A.Johnson =~
Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2409

 

DIYORA ASHIROVA
By: ge?
DIYORA ASHIROVA

By: let A. aA

(JAMES A. KILDUFF, ESO.
Attorney for Defendant L “v
Lazaro & Gregory P.C.

360 Court Street
Brooklyn, NY 11231

SO ORDERED:

). Ls Dy Wy

 

HO. ORABEE GEORGE B. DANIELS
TED STATES DISTRICT JUDGE

1% 2<
DATE

// 119 [20
DATE
feo

DATE/ /

NOV j % 0G70

DATE

 
